Citation Nr: 0805398	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral pes planus, and if so, whether 
service connection is warranted.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for genital herpes, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to 
September 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
migraines, bilateral pes planus, pseudofolliculitis barbae, 
and genital herpes.  

The veteran testified before the undersigned Veterans Law 
Judge during a December 2006 Travel Board hearing.  A 
transcript of the hearing is of record.

For the reasons stated below, the Board finds that additional 
development is necessary regarding the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for genital herpes; and 
the issues of entitlement to service connection for 
pseudofolliculitis barbae and bilateral pes planus.  
Therefore, these issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has not been diagnosed with migraine 
headaches.

2.  The RO denied the veteran's claim of service connection 
for bilateral pes planus in a January 1987 decision.  The 
veteran did not appeal, and that decision became final.  

3.  Evidence received since the January 1987 decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303 (2007).

2.  The January 1987 decision is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for bilateral pes planus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that  
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  
The provisions of the VCAA have been fulfilled by information 
provided to the veteran in letters from the RO dated in March 
2002, March 2004, and March 2006.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), and, 19 Vet. App. 473 (2006); and 
Dingess, 19 Vet. App. 473 (2006).  

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Here, there is 
no need to further discuss the implications of the VCAA or 
Kent as to the issue involving the reopening of the claim for 
service connection for pes planus because the Board is 
finding in the veteran's favor that new and material evidence 
has been submitted to reopen the claim.  This does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

VA also has made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
service connection for headaches.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2007).  In connection with the current 
appeal, VA has of record the veteran's service medical 
records, as well as his post-service records of VA and 
private medical treatment for headaches.  The veteran 
identified treatment for his claimed migraine headaches, at 
the Baptist Medical Hospital (Clinic) in Montgomery, Alabama.  
The RO sent written correspondence to the veteran in April 
2002 and April 2005, requesting that he complete and return 
the enclosed VA Form 21-4142 (authorization and release for 
medical records).  The veteran did not respond and did not 
otherwise provide the requested medical records.  The Board 
notes that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.

VA did not provide the veteran with an examination in 
connection with his claim for service connection for migraine 
headaches; however, the Board finds that an examination was 
not necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under 
the law, an examination or opinion is necessary to make a 
decision on the claim when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).  In the 
present appeal, where there is no evidence of a chronic 
migraine headache disorder in service and no current evidence 
of the same, the Board finds that a VA examination is not 
warranted.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   




Factual Background & Analysis

Service connection 

The veteran contends he is entitled to service connection for 
migraine headaches.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including other organic diseases of the nervous 
system, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service medical records are silent for diagnoses or treatment 
of migraine headaches.  A clinical note dated in May 1980 
shows the veteran complained of a pounding headache three 
days in duration.  The clinical impression was "virus versus 
a vascular headache."  A few years later, in February 1983, 
the veteran was rear-ended in a motor vehicle accident.  
There was no head trauma or loss of consciousness.  The day 
after the accident, the veteran reported that the previous 
night he experienced intermittent frontal pounding headaches 
which lasting several minutes.  Following an evaluation, the 
veteran was diagnosed with a resolving tension headache.  

The post-service medical records are silent for treatment or 
diagnoses of migraine headaches or a chronic headache 
disorder.  A VA outpatient treatment record dated in July 
1984 shows the veteran was treated for a bilateral temporal 
headache lasting two days.  He also reported sinus drainage 
and mild cough.  The veteran related a past history of 
headaches which resolved with aspirin and rest.  He indicated 
that his current headaches were different from before, in 
that they involved a pounding sensation, caused difficulty 
sleeping, and were not relieved by aspirin.  The examiner 
noted that the veteran had been studying for a post office 
position and questioned the possibility of increased stress.  
No diagnosis was rendered.  The record is absent further 
complaints of headaches until January 2004.  Private medical 
records from the AFC show the veteran complained of headaches 
on one occasion in January 2004, which caused him to leave 
work on the night prior.  The diagnosis was headache.  Also, 
in May 2005 the veteran was treated for a headache which had 
lasted one day, and resolved with use of BC Powder.  The 
diagnosis was headache.

At his hearing in December 2006, the veteran testified that 
he had recurrent headaches in service but that for the most 
part he self-treated them with BC Powder.  He further stated 
that he currently gets headaches about 2-3 times a month, and 
they are identical to the ones he experienced in service.  
The veteran indicated that after service he primarily self-
medicated with BC Powder.

Based upon the evidence, service connection is not warranted.  

Initially, the Board notes that service connection requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

In the present case, the service medical records are silent 
regarding a chronic headache or migraine disorder.  The 
records only show that the veteran received treatment for two 
headaches in service, three years apart.  Neither headache 
was diagnosed as a migraine, nor was the veteran diagnosed 
with a chronic headache disorder.  Furthermore, the record 
does not contain competent medical evidence of a current 
disability manifested as a chronic migraine disorder.  
Although, there is evidence that the veteran received medical 
treatment for a headache in 1984, and was diagnosed with a 
headache in January 2004 and May 2005, this does not reflect 
a chronic migraine disorder as no medical professional has 
ever diagnosed this disability.  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  
"Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  There is no 
evidence, other than the veteran's own statements, that he 
currently has a chronic migraine disorder.  While the veteran 
may sincerely believe that he currently has such a chronic 
disorder (and that it is related to military service) he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of diagnosis or medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91; Espiritu v. 
Derwinski, 2 Vet. App. 492.  

The Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability manifested as a chronic migraine headache 
disorder (and, if so, of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143-144 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for migraines 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


New and Material Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In a January 1987 rating action, the RO denied the veteran's 
claim of entitlement to service-connection for bilateral pes 
planus.  The RO denied the claim with the reasoning that 
service medical records showed no evidence of flat feet and 
there was no evidence of treatment post-service.  The veteran 
did not file a timely appeal in the year following the 
issuance of that decision.  Therefore, the 1987 decision is 
considered final.  38 U.S.C.A. § 7105 (West 2002).  The 
veteran filed the instant petition to reopen the claim of 
service connection for bilateral pes planus in December 2001.  

At the time of the January 1987 decision denying service 
connection for bilateral pes planus, the evidence included 
service medical records which showed that in October 1982 the 
veteran complained of painful feet.  Upon evaluation, he was 
noted to have excessive shoe wear and was diagnosed with 
asymptomatic flat feet.  He was given foot orthotics to 
control pronation and diagnosed with flat feet.  

Since the January 1987 decision, evidence received includes 
testimony given by the veteran at a Travel Board hearing in 
December 2006.  At this hearing, the veteran testified that 
he was treated in service for flat feet, and that he 
currently wears orthotics at work.  He also testified that he 
currently experiences pain, swelling, and calluses in his 
feet.  The veteran's recent testimony that he currently has 
experiences pain, swelling, and general discomfort in his 
bilateral feet is new evidence, and material in that it 
relates to an unestablished fact, evidence of current 
symptoms or rather continuity of symptomalogy post-service.  
See Bostain v. West, 11 Vet. App. 124 (1998); see also 
38 C.F.R. § 3.303.  The veteran is competent to provide 
evidence of such visible or subjective symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For these 
reasons, the Board finds that new and material evidence has 
been submitted and the claim is reopened.  However, 
additional development is necessary regarding this issue.


ORDER

Service connection for migraine headaches is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral pes 
planus is reopened.  To this extent only, the appeal is 
granted.




REMAND

The veteran contends he is entitled to service connection for 
genital herpes, pseudofolliculitis barbae (PFB), and 
bilateral pes planus.  After its review, the Board observes 
that further development is required prior to adjudication of 
the veteran's claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in a previous denial.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  This requires the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.

As it relates to the claim of service connection for genital 
herpes, the appellant was provided general notice in March 
2002 and March 2004 letters that gave appropriate notice of 
the evidentiary elements of service connection.  However, 
these notice letters did not include discussion of the new 
and material evidence standard, nor did they identify the 
bases for the prior denial or in any manner discuss which 
element of service connection was not established.  
Therefore, due process requires a remand of the petition to 
reopen the claim of service connection for genital herpes so 
that full compliance with the VCAA notice requirements may be 
achieved.

As noted, the Board has found that new and material evidence 
has been submitted to reopen the claim of service connection 
for bilateral pes planus, so to move forward with 
adjudication of that issue would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran has not yet been afforded a VA examination in 
connection with his claim of service connection for 
pseudofolliculitis barbae (PFB) and pes planus.  Service 
medical records show that the veteran was diagnosed with PFB 
in June 1980, after he reported to sick call with complaints 
of shaving bumps.  Another record dated in July 1981 
indicates he had an acute flare-up of PFB, secondary to 
shaving.  He was instructed not to shave for 30 days, given 
medication and sent to the shave clinic.  A record dated the 
following month shows that his face was healing.  The records 
show the veteran experienced another flare-up of PFB in 
September 1982.  Service medical records also show treatment 
for painful flat feet (pes planus).  

The veteran has presented recent testimony that he currently 
experiences flare-ups of his PFB and that he currently has 
pain and swelling due to his flat feet.  An examination is 
required to assess the current nature and severity of these 
disorders.

Finally, while the service medical records do not show a 
specific diagnosis of genital herpes during active duty, they 
do show that the veteran reported to sick call on several 
occasions with genitourinary complaints, beginning in June 
1980 and continuing throughout service, up until separation.  
The veteran received several diagnoses such as non-specific 
urethritis (NSU) and prostatis; gonococci (GC) urethritis 
versus NSU; jock itch and furunculosis; non-gonococcal 
urethritis and uralgia.  The Board observes that veteran's 
post-service medical history is positive for diagnoses of 
genital herpes, but contains no medical opinion as to whether 
this current diagnosis is etiologically related to the 
recurrent genitourinary manifestations during service.  The 
Board finds that an examination would be helpful in making a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  

Although the Board regrets the additional delay in this 
matter, in light of the cumulative record, medical 
examinations would be most prudent prior to a final 
adjudication of these matters.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the appellant with 
corrective VCAA notice which contains the 
applicable standard for the submission of 
new and material evidence to reopen the 
claim for service connection for genital 
herpes.  38 C.F.R. § 3.156(a) (effective 
August 29, 2001).

2.  The RO is also instructed to examine 
the basis of the denial in the August 1986 
decision and thereafter provide the 
appellant with a new and material notice 
letter that specifically names the 
disability at issue and describes what 
evidence would be necessary to substantiate 
that element or elements required to 
establish service connection that were 
found insufficient in the previous denial.

3.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
VA and non-VA medical care providers who 
treated him for bilateral pes planus, PFB, 
and genital herpes following service.  
Specific inquiries should be made of the 
Baptist Medical Hospital in Montgomery, 
Alabama.  After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

4.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and likely etiology of his 
bilateral pes planus, PFB, and genital 
herpes.  All indicated tests and studies 
are to be performed.  Prior to the 
examination(s), the claims folder must be 
made available to the examining 
physician(s) for review.  A notation to the 
effect that this record review took place 
should be included in the report(s) of the 
physician(s).

Based on the examination and review of the 
record, the physician(s) should provide 
medical opinions as to whether the veteran 
currently has chronic disabilities 
manifested as bilateral pes planus (flat 
feet) and pseudofolliculitis barbae (PFB).  
For each such diagnosis found, the examiner 
should  provide a medical opinion as to 
whether it is at least as likely as not 
(meaning likelihood of at least 50%), that 
any current pes planus or PFB diagnosed is 
causally related to any aspect of the 
veteran's active duty service.  The 
examiner should provide a detailed 
explanation of rationale to supporting all 
opinions provided. 

The physician should also provide a medical 
opinions as to whether the veteran 
currently has a chronic disability 
manifested as genital herpes; and if so, 
whether it is at least as likely as not 
(meaning likelihood of at least 50%), that 
any current genital herpes are causally 
related to service, including the 
genitourinary manifestations (non-gonococci 
NSU, urethritis, etc.) seen in military 
service.  The examiner should provide a 
detailed explanation of rationale to 
supporting all opinions provided.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim. 

6.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issues on appeal (under all applicable 
theories of entitlement).  If any benefit 
sought remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA 
 Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


